Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                  December 04, 2014

The Court of Appeals hereby passes the following order:

A15A0319. IKEOLAPO v. THE STATE.

      This appeal was docketed in this Court on October 1, 2014. Appellant’s brief
was due to be filed within 20 days of docketing. Court of Appeals Rule 23. On
October 30, 2014, appellant was ordered to file a brief in this case within ten (10)
days or subject the appeal to dismissal.
      As of the date of this order, appellant has failed to file a brief, and no motion
for extension for good cause has been filed. Consequently, appellee’s motion to
dismiss this appeal is hereby GRANTED. Court of Appeals Rules 7, 23.
       Pursuant to Roland v. State, 264 Ga. 872 (452 SE2d 756) (1995), the clerk of
this Court is directed to send a copy of this order to Ikeolapo. Ikeolapo’s appellate
counsel shall also receive a copy of this order, and he is directed to forward an
additional copy to Ikeolapo. Ikeolapo is further advised as follows: If you decide that
you no longer wish to appeal, you need not do anything more. If you still wish to
appeal, however, you may have the right to an out-of-time appeal, but in order to
obtain such, you must file a motion for out-of-time appeal specifically requesting the
trial court to grant an out-of time appeal. If your motion for out-of-time appeal is
granted, you may file an appeal or a motion for new trial in the trial court within 30
days of the date the appeal is granted. If your motion for out-of-time appeal is denied,
you may likewise appeal that denial within 30 days following entry of the trial court’s
order. Article VI, Section I, Paragraph IV, Ga. Constitution of 1983; see Roland v.
State, supra.
                                        Court of Appeals of the State of Georgia
                                                                   12/04/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.